DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A determination unit, comparison unit, a division unit, a judgement criterion determination unit, a warning output unit, a storage unit, and a reading unit throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 37, 38, 52, 53 and 69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 22, 37, 38, 52, 53 and 69 the computer readable medium covers non-statutory subjection matter propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See in re Nuijten, 500 F.3d 1346, 1356-57 (Fed Cir. 2007).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 37, 38, 52, 53 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 37, the claim recites “a computer readable recording medium” storing a program, allowing a computer to execute “a comparison unit”.  How does a computer execute a unit?  To further prosecution, the examiner has interpreted the claims as reading as the program executes steps.
With respect to claim 52, the claim recites “a computer readable recording medium” storing a program, allowing a computer to execute “comparison unit”.  How does a computer execute a unit?  To further prosecution, the examiner has interpreted the claims as reading as the program executes steps.
With respect to claim 53, the claim recites “a computer readable recording medium” storing a program, allowing a computer to execute “a determination unit”.  How does a computer execute a unit?  To further prosecution, the examiner has interpreted the claims as reading as the program executes steps.
With respect to claim 69, the claim recites “a computer readable recording medium” storing a program, allowing a computer to execute “a reading unit” and “a determination unit”.  How does a computer execute a units?  To further prosecution, the examiner has interpreted the claims as reading as the program executes steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (2009/0035151).

	With respect to claims 1 and 20, Sugiura et al. teaches an information processing apparatus/system (Fig. 9) detecting presence or absence of abnormality of a vacuum pump (10/20) derived (during the production of a product) from a product produced [0026] within a target vacuum pump (DVP), comprising: a determination unit (106) configured to determine a normal variation range or a normal time variation behavior (i.e. an average current value for the last 12 hours [0031]) of a target state quantity (current) which is a state quantity (current usage) varying depending on a load of gas [0026-0027] flowing into the vacuum pump (10/20), based on at least one of past target state quantities of the target vacuum pump or another vacuum pump (i.e. pump current values for 12 hours [0031]); and a comparison unit (control logic ST3 and ST6) configured to compare a current target state quantity (measures current) of the target 
	The method steps of claim 21 are performed during the operation of the rejected apparatus of claim 1.  
	With respect to claim 22, Sugiura et al. teaches a computer readable recording medium (memory of a computer in Fig. 8) performing the steps of claim 22 during the operation of the rejected apparatus of claim 1.

	With respect to claim 2, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the determination unit (106) corrects the past target state quantity [0036] based on a pressure in the target vacuum pump or a pressure in the other vacuum pump (as sensed by a pressure sensor [0035]), and determines the normal variation range or the normal time variation behavior using the corrected past target state quantity (as shown in Fig. 5, where different inner pressures P are used to change the alarm set values by an amount [0036-0039], and the comparison unit (106) corrects the current target state quantity of the target vacuum pump based on the pressure in the target vacuum pump or the pressure in the other vacuum pump [0037-0039], and compares the corrected target state quantity with the normal variation range or the normal time variation behavior (according to the disclosed detection methods A or B, Fig. 5).

With respect to claim 3, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the determination unit (106) determines the normal variation range or the normal time variation [0031] behavior of the target state quantity (current) for each process based on the target information amount for each process (i.e. calculation for determining the alarm) 

With respect to claim 4, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the normal variation range is a variation range of a time change (i.e. an integrated value of current used in determining the alarm [0034]) in the target state quantity (current) at the time of a normal state [0031], and the comparison unit (ST3 and ST6) compares a time change (as depicted in Fig. 4,) in the current target state quantity (current) of the target vacuum pump (DVP) with a variation range of a time change in the target state quantity at the time of the normal state (i.e. the calculated current alarm value for that process).

With respect to claim 5, Sugiura et al. teaches the information processing apparatus (Fig. 9) further comprising: a division unit (i.e. a portion of 106 and corresponding control logic) configured to divide a period (i.e. an integration time, as seen in Fig. 6), in which a size of the target state quantity (i.e. based on a current increase during M has been deposited), into different processes (points in manufacturing), wherein the determination unit (106) determines the normal variation range or the normal time variation behavior of the current target state quantity of the target vacuum pump for each divided process (I, as seen in Fig. 6), and the comparison unit (ST3 and ST6) compares the current target state quantity (I) of the target vacuum pump (DVP) with 

With respect to claim 6, Sugiura et al. teaches the information processing apparatus (Fig. 9) further comprising a division unit (i.e. a portion of 106 and corresponding control logic) configured to divide a period, in which a gas type (specific for one process or another) and a flow rate of gas [0014] [0035-0036] used during a process in a semiconductor manufacturing apparatus with which the target vacuum pump (DVP) communicates are different, into different processes: wherein the determination unit (106) determines the normal variation range or the normal time variation behavior of the current target state quantity (i.e. for current) of the target vacuum pump (DVP) for each divided process [0036], and the comparison unit (ST3 and ST6) compares the current target state quantity of the target vacuum pump (DVP) with the normal variation range or the normal time variation behavior for each divided process (generating an alarm when determined).

With respect to claim 7, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the comparison unit (ST3 and ST6) determines the presence or absence of the abnormality (an integrated current that exceeds the alarm as calculated) derived from the product based on a degree of change (i.e. an integrated current) in the target state quantity (current) for each process in a semiconductor manufacturing apparatus [0022] with which the target vacuum pump (DVP) communicates (as seen in Fig. 8).



With respect to claim 9, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the other vacuum pump (DVPn) has substantially an identical specification (as seen in Fig. 8) to the target vacuum pump (DVP).

With respect to claim 10, Sugiura et al. teaches an information processing apparatus (Fig. 9) detecting presence or absence of abnormality of a vacuum pump (10/20) derived from products produced within a target vacuum pump (DVP), comprising: a determination unit (106) configured to determine a normal variation range or a normal time variation (i.e. an average current value for the last 12 hours [0031]) behavior of a target state quantity (current) which is a state quantity varying depending on a load of gas flowing into the vacuum pump [0014], based on recipe information on a process of a semiconductor manufacturing apparatus (i.e. a various process [0036] with which the target vacuum pump (DVP) communicates; and a comparison unit (ST3 and ST6) configured to compare a current target state quantity (current, I) of the target vacuum pump (DVP) with the normal variation range or the normal time variation behavior (as calculated in [0031]) and output the comparison result (in a form of an alarm).

With respect to claim 11, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the determination unit (106) determines the normal variation range of the target 

With respect to claim 12, Sugiura et al. teaches the information processing apparatus (Fig. 9) further comprising: an output unit (average) configured to compare the statistical value of the target parameter related to the number of abnormality occurrences [0033] of an operating target pump (DVP) in the target process with the pump state judgment criterion determined by the judgment criterion determination unit (i.e. a portion of 106) to output a pump state diagnostic value (via the self-diagnosis of the main pump), wherein the pump state diagnostic value includes a failure index (based on the counted number of times the peak current value occurs) indicating a failure possibility or an operation continuation index indicating an operation 

With respect to claim 13, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the judgment criterion determination unit (i.e. the portion of 106 that) performs statistical (i.e. that performs the calculated average [0031]) processing on the target parameter (alarm set) related (i.e. related as used when determining the number of crossings) to the number of abnormality occurrences (i.e. crossings) on the failed vacuum pump [0033] in the target process or all the processes to determine a correspondence relationship (with respect to the set alarm) between the statistical value (i.e. average) of the target parameter and the failure index (active count) as the pump state judgment criterion (used to determine the outputted alarm [0030]), and the output unit (i.e. portion of 106) compares the statistical value of the target parameter (averaged current) related to the number of abnormality occurrences (crossings) of the operating target pump (DVP) in the target process or all the processes (during operation) with the correspondence relationship (if the count warrants an alarm [0033]) to output the failure index (i.e. the count used to determine the alarm).

With respect to claim 14, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the determination unit (i.e. the portion of 106) performs statistical processing on the target parameter (i.e. averaged current) related to the number of abnormality occurrences on the vacuum pump (10/20, capable of being) continuously operated without failure in the target process or all the processes (of manufacturing) to determine a correspondence relationship (i.e. for example collecting data for the average calculation) between the statistical value of the target 

With respect to claim 15, Sugiura et al. teaches the information processing apparatus (Fig. 9) a warning output unit (i.e. a portion of 106) configured to compare the statistical value of the target parameter (averaged current) related to the number of abnormality occurrences (counts) of the target pump (DVP) in the target process or all the processes (during manufacturing) with a warning determination criterion determined by the judgment criterion determination unit ([0033] where the counts are used to output an alarm) and output a warning depending on the comparison result [0033].

With respect to claim 16, Sugiura et al. teaches the information processing apparatus (Fig. 9) a division unit (i.e. a portion of 106 and corresponding control logic) configured to divide the past target state quantity of the target vacuum pump (DVP) into each process (i.e. processes during manufacturing [0036]), wherein the determination unit (i.e. the portion of 106) determines the normal variation range (i.e. Fig. 5, the normal range for a specific method for specific processes during manufacturing) of the target state quantity for each divided process [0036].



With respect to claim 19, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the target parameter (current) related to the number of abnormality occurrences (crossings) is the number of times of abnormality occurrence or an abnormality occurrence frequency [0033] obtained by dividing the number of times of abnormality occurrence (i.e. crossings by a peak) by a period (defined period) of the specific process (as seen in Fig. 4).

With respect to claim 23, Sugiura et al. teaches a substrate processing apparatus [0026] comprising a chamber film forming furnace (as indirectly taught in [0033] configured to introduce a film forming gas [0035] to form a substrate (i.e. surface), a vacuum pump apparatus (10) configured to communicate with the chamber film forming furnace (Fig. 8), an abatement apparatus (as indirectly taught in [0026) for raking out gas after depositing the film] configured to process exhaust gas of the vacuum pump (10), and a control apparatus (i.e. as indirectly taught controller and 106 for operating and monitoring the pump at the specific process times [0036]) configured to control the vacuum pump (10), and continuously processing a plurality of substrates (during semiconductor manufacturing), wherein the control apparatus (i.e. the indirectly taught controller and 106 for operating and monitoring the pump at the specific 

With respect to claim 24, Sugiura et al. teaches an information processing apparatus (Fig. 9), comprising: a comparison unit (Fig. 3) configured to refer to a storage unit (106a) in which a criterion data (for example current data used to set an alarm level) for judging a failure arrival possibility determined using a tendency (i.e. a number of times an alarm is exceeded [0033]) of an abnormality data (current data) detected in data of a state quantity of a failed vacuum pump (10) is stored to compare the tendency of the abnormality data (i.e. data that exceeds an alarm set [0031]) detected from the data of a state quantity (instant current) of an operating vacuum pump (current quantity) with the criterion data (alarm set data for a specific process) stored in the storage unit (106a), and output the comparison result (as an alarm).

With respect to claim 37, Sugiura et al. teaches a computer readable recording medium (memory of a computer in Fig. 8) performing the computer executed steps of claim 37 during the operation of the rejected claim 24.

With respect to claim 25, Sugiura et al. teaches the information processing apparatus (Fig. 9), wherein the comparison unit (Fig. 3) judges the failure arrival possibility of the vacuum pump (10) as the comparison result (Fig. 3) and outputs the judgment result (i.e. signal created by the comparison) as the comparison result (for sending the alarm).

With respect to claims 26 and 41, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the storage unit (106a) stores an attribute of the vacuum pump (current) and the criterion data (collected current data used to determine the set alarm for the specific process) by associating the attribute of the vacuum pump (current from that pump) and the criterion data with each other (set alarm for that pump), and the comparison unit (Fig. 3) compares the tendency of the abnormality data (exceeded alarm counts) detected from the state quantity of the operating vacuum pump (instant current) with the criterion data (data stored and use to determine the set alarm) stored by being associated (i.e. collected data from the pump is comparted with data stored for that pump, i.e. “associated”) with the attributes (specifics of that pump and current usage) of the operating vacuum pump (10) in the storage unit (106a).

 wherein the storage unit (106a) stores a manufacturing process (i.e. for example specifics of a deposition or cleaning process) of a semiconductor manufacturing apparatus [0036] and the criterion data by associating the manufacturing process of the semiconductor manufacturing apparatus and the criterion data with each other (i.e. current data for a specific process are used to calculate an set alarm from that data and used to determine when a crossing of that alarm occurs during that process to determine a failure within that process [0033]), and the comparison unit (Fig. 3) compares the tendency (i.e. counted crossings) of the abnormality data detected from the state quantity (instant current) of the operating vacuum pump (10) with the criterion data stored (i.e. calculated set alarm from collected data) by being associated with a current manufacturing process (as the set alarm used in based on the specific defined process, i.e. deposition/cleaning, which with dictate current usage) of the semiconductor manufacturing apparatus to which the operating vacuum pump (10) is connected in the storage unit (106a).

With respect to claim 28, Sugiura et al. teaches an information processing apparatus (Fig. 9) wherein the comparison unit (Fig. 3) compares the state quantity (instant current) of the operating vacuum pump (10) with a statistical quantity of a value (averaged current [0031]) based on the state quantity (instant current) at the time of the failure of the failed vacuum pump (prior operations, including failures used to calculate the average), and performs a control to issue a notification (alarm) according to the comparison result (Fig. 3).

With respect to claim 29, Sugiura et al. teaches an information processing apparatus (Fig. 9) wherein the comparison unit Fig. 3) compares the number of times (crossings) of abnormality 

With respect to claim 30, Sugiura et al. teaches an information processing apparatus (Fig. 9) wherein the comparison unit (Fig. 3) compares an abnormality occurrence interval (i.e. during different intervals of production, like deposition or cleaning) of the state quantity (current) of the operating vacuum pump (10) with a statistical quantity of an interval of an abnormality occurrence of the state quantity (i.e. calculated average current during specific process intervals like deposition or cleaning) before the failure of the vacuum pump (10) and performs a control to issue a notification (an alarm( according to the comparison result (Fig. 3).

With respect to claim 31, Sugiura et al. teaches an information processing apparatus (Fig. 9) wherein the comparison unit (Fig. 3) performs processing to change timing (i.e. changes the criteria based on what process is being performed) when the notification is issued depending on a time (for example deposition or cleaning) of the manufacturing process [0033] of the semiconductor manufacturing apparatus to which the operating vacuum pump (10) is connected.

With respect to claim 32, Sugiura et al. teaches a criterion data determination apparatus (computer in Fig. 8), comprising: a determination unit (106) configured to refer to a storage unit (106a) in which an abnormality data detected in data of a state quantity of a failed vacuum pump is stored (i.e. a number of current crossings [0033]) to determine a criterion data (data relating to 
The method steps of claim 36 are performed during the operation of the rejected structure of claim 32.
With respect to claim 38, Sugiura et al. teaches a computer readable recording medium (memory of a computer in Fig. 8) performing the computer executed steps of claim 38 during the operation of the rejected claim 32.

With respect to claim 33, Sugiura et al. teaches a criterion data determination apparatus (computer in Fig. 8), wherein the determination unit (106) determines the criterion data (alarm set data) for each attribute (i.e. each attribute for a specific process, for example deposition or cleaning, [0036]) of a vacuum pump (10).

With respect to claim 34, Sugiura et al. teaches a criterion data determination apparatus (computer in Fig. 8), wherein the determination unit (106) determines the criterion data (alarm set data) for each manufacturing process (i.e. for each process of production, like deposition or cleaning [0036]) of a semiconductor manufacturing apparatus [0026].

With respect to claim 39, Sugiura et al. teaches an information processing apparatus (106), comprising: a comparison unit (Fig. 3) configured to refer to a storage unit (106a) in which a criterion data (i.e. alarm set data) for judging an operation continuation possibility (i.e. if a failure is or has occurred based on alarm crossings) determined using a tendency (i.e. alarm crossings [0033]) of an abnormality data (Fig. 4) detected in data of a state quantity (current) of a 
The method steps of claim 50 are performed during the operation of the rejected structure of claim 39.
 
With respect to claim 40, Sugiura et al. teaches an information processing apparatus (106) wherein the comparison unit (Fig. 3) judges the operation continuation possibility of the vacuum pump (10) according to the comparison result (i.e. process steps of Fig. 3) and outputs the judgment result as the comparison result (in the form of an alarm).

With respect to claim 42, Sugiura et al. teaches the information processing apparatus (106) wherein the storage unit (106a) stores a film forming process [0036] of a semiconductor manufacturing apparatus (i.e. deposition process) and the criterion data (current sensed during that process) by associating the film forming process (i.e. the deposition process) of the semiconductor manufacturing apparatus [0036] and the criterion data (set alarm for that process) with each other, and the comparison unit (Fig. 3) compares the tendency (exceeded times via counting) of the abnormality data detected from the state quantity of the operating vacuum pump (10) with the criterion data (set alarm for that process) stored (via 106a) by being associated (i.e. stored in reference to the specific process the current data is compared against) with the current film forming process (deposition process) of the semiconductor manufacturing apparatus [0036] to which the operating vacuum pump (10) is connected in the storage unit (Fig. 9).

With respect to claim 43, Sugiura et al. teaches the information processing apparatus (106) wherein the comparison unit (Fig. 3) compares a value based on the state quantity of the operating vacuum pump (10) with a statistical quantity of a value (average currents) based on a state quantity (i.e. a set alarm based on that average for a process) of a setting period (for a specific process, like deposition or cleaning [0036]) of a continuously operable vacuum pump (10, during that specific process) and performs a control to issue a notification (i.e. an alarm) according to the comparison result (Fig. 3).

With respect to claim 44, Sugiura et al. teaches the information processing apparatus (106) wherein the comparison unit (Fig. 3) compares the number of times of abnormality occurrence (i.e. counts the number of crossings) of the state quantity (current) of the operating vacuum pump (10) with a statistical quantity (average current used to set an alarm) of the number of times [0033] of abnormality occurrence of the state quantity of the setting period (defined time Fig. 4) of the continuously operable vacuum pump (10) and performs a control to issue a notification (i.e. an alarm) according to the comparison result (Fig. 3).

With respect to claim 45, Sugiura et al. teaches the information processing apparatus (106) wherein the comparison unit (Fig. 3) compares an abnormality occurrence interval (i.e. an interval defined by a defined time, as seen in Fig. 4, or a specific process) of the state quantity (current) of the operating vacuum pump (10) with a statistical quantity (count crossing based on how many times a current value surpasses a defined alarm level based on an average of currents) of an interval of abnormality occurrence (alarm crossings) of the state quantity of the setting 

With respect to claim 46, Sugiura et al. teaches the information processing apparatus (106) wherein the comparison unit (Fig. 3) performs processing to change timing when the notification (i.e. an alarm) is issued depending on a time of the manufacturing process (i.e. a time of a specific process and if a counted number of crossings warrants an alarm) of the semiconductor manufacturing apparatus (i.e. during a manufacturing process like disposition or cleaning) to which the operating vacuum pump (10) is connected.

With respect to claim 47, Sugiura et al. teaches a criterion data determination apparatus (Fig. 9), comprising: a determination unit (106) configured to refer to a storage unit (106a) in which an abnormality data detected in data (i.e. counted crossings) of a state quantity (current) of a continuously operable vacuum pump (10) is stored to determine a criterion data (i.e. alarm sets and number of crossings that dictate a failure [0031] [0033]) for judging an operation continuation possibility using a tendency of the abnormality data (i.e. the number of crossings).
The method steps of claim 51 are performed during the operation of the rejected structure of claim 47.
With respect to claim 53, Sugiura et al. teaches a computer readable recording medium (memory of a computer in Fig. 8) performing the computer executed steps of claim 47 during the operation of the rejected claim 53.



With respect to claim 49, Sugiura et al. teaches the criterion data determination apparatus (Fig. 9) wherein the determination unit (106) determines the criterion data 0030] for each manufacturing process (for example deposition or cleaning, [0036]) of a semiconductor manufacturing apparatus [0026].

With respect to claim 52, Sugiura et al. teaches the criterion data determination apparatus (Fig. 9) a computer readable recording medium storing a program allowing a computer (105/106) to execute: a comparison unit (Fig. 3) configured to refer to a storage unit (106a) in which a criterion data [0030] for judging a failure arrival possibility (i.e. a crossing of the set alarm limit) determined using a tendency of an abnormality data detected in data (i.e. a count of the crossings [0033]) of a state quantity (current) of a continuously operable vacuum pump (10) is stored to compare a tendency of an abnormality data detected from data (i.e. current data) of a state quantity (current) of an operating vacuum pump (10) with the criterion data (set alarm) stored in the storage unit (106), and output the comparison result (as an alarm, Fig. 3).

With respect to claim 54, Sugiura et al. teaches an information processing apparatus (Fig. 9), comprising: a reading unit (i.e. a portion on the system depicted in Fig. 8) configured to read a common condition (i.e. a common process among the DVPs) corresponding to a group (DVP1-3) to which an operating target vacuum pump (DVP) belongs from a storage apparatus (106a) in 
The method steps of claim 54 are performed during the operation of the rejected structure of claim 54.
With respect to claim 69, Sugiura et al. teaches a computer readable recording medium (memory of a computer in Fig. 8) performing the computer executed steps of claim 69 during the operation of the rejected claim 54.

With respect to claim 55, Sugiura et al. teaches an information processing apparatus (Fig. 9) wherein a setting group (i.e. defining a group) of the vacuum pump (10) is a group of a vacuum pump (Fig. 8) corresponding to an identical manufacturing number (i.e. as the similar vacuum pumps are capable of having the same manufacturing number for those vacuum pumps and all the booster pumps are capable of a having the same manufacturing number for those booster pumps)  and the comparison unit (i.e. the portion of control logic that enables the 

With respect to claim 56, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the setting group of the vacuum pump (Fig. 8) is a group of a vacuum pump (10) connected to a semiconductor manufacturing apparatus corresponding to an identical manufacturing number (i.e. vacuum pumps are capable of being the same type and manufacturing number), and the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) compares the common condition (common manufacturing processes and pressures) corresponding to the group of the vacuum pump (10) connected to the semiconductor manufacturing apparatus (Fig. 8) corresponding to an identical manufacturing number to the semiconductor manufacturing apparatus to which the operating target vacuum pump (DVP) is connected with the occurrence tendency (Fig. 5) of the second abnormality data (pressures affecting current) of the operating target vacuum pump (DVP).

With respect to claim 57, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein a setting group of the vacuum pump (10) is a group of a vacuum pump (10) used in an identical process (i.e. a common process during operation and grouped together, Fig. 8), 

With respect to claim 58, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the common condition (pressure during the common process) is a threshold value set based on the abnormality data detected in the data of the state quantity of the vacuum pump belonging to the setting group [0037-0039], and the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) compares the threshold value with the occurrence tendency of the detected second abnormality data (for determining the method detection and alarm sets).

With respect to claim 59, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the threshold value is a threshold value of the number of times [0054] that a specific state quantity per unit time deviates from a set range (Fig. 10), and the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) compares the threshold value with the number of times that the specific state quantity per unit time detected from the data of the state quantity of the operating vacuum pump deviates from the set range [0054-0055].

 the information processing apparatus (Fig. 9) wherein the common condition is a data indicating a time change in a permissible range of the abnormality detected in the data of the state quantity of the vacuum pump (i.e. points in time when values pass defined thresholds) belonging to the setting group (of the pumps), and the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) compares the data indicating the time change in the permissible range of the abnormality with a time series data (i.e. data collected during the time of operation Fig. 4 and Fig. 10) of the abnormality detected from the data of the state quantity (current caused by pressure increases or specific manufacturing processes) of the operating vacuum pump (10).

With respect to claim 61, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the data indicating the time change in the permissible range of the abnormality (i.e. data that does not surpass defined alarm sets) is a data indicating the time change in the permissible range of the number of times that a specific state quantity per unit time deviates from the set range (i.e. data under the alarm set), and the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) compares the threshold value with the time series data of the number of times that the specific state quantity per unit time detected from the data of the state quantity of the operating vacuum pump deviates (as seen in Fig. 4 and 10) from the set range (i.e. crosses the defined threshold for determining the status of that pump).

 the information processing apparatus (Fig. 9) wherein the common condition is a first abnormality occurrence rule data (data related to current based on a process) indicating an abnormality occurrence rule set based on the abnormality detected in the data of the state quantity of the vacuum pump (i.e. a number of times crossing occurs to output an alarm), and the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) compares the first abnormality occurrence rule data with a second abnormality occurrence rule data (data related to pressure that affects current) indicating an abnormality occurrence rule (pressure increases during specific process of operation that affect current [0037-0039]) detected from the data of the state quantity of the operating target vacuum pump (aiding in the output of the alarm).

With respect to claim 63, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the first abnormality occurrence rule data (i.e. current alarm set based on a process) is the number of times range set based on the number of times of abnormality occurrence detected in the data [0033] of the state quantity of the vacuum pump (10), and the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) compares the set number of times range (i.e. the set number of crossings) with the number of times of abnormality occurrence detected (i.e. the actual amount of crossings) from the data of the state quantity of the operating target vacuum pump (DVP) to determine a separation degree from the set number of times range (to determine when to output an alarm).

 the information processing apparatus (Fig. 9) wherein the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) judges the state of the operating target vacuum pump (DVP) by dividing the state of the operating target vacuum pump (DVP) into a normal state (i.e. no crossings), a state requiring attention (i.e. an outputted alarm), and a state requiring replacement depending on the separation degree (i.e. when the pump is stopped due to the alarms, indirectly teaches replacement [0054]).

With respect to claim 65, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the comparison unit (i.e. the portion of control logic that enables the apparatus to determine detection methods based on pressure) performs the comparison and the digitalization to output digitalized data as the comparison result (to the personal computes of the monitoring system of Fig. 8).

With respect to claim 66, Sugiura et al. teaches an information processing apparatus (Fig. 9), comprising: a first detection unit (current detector) configured to detect a first abnormality data from data of a state quantity (current [0027]) of a vacuum pump (10); and a determination unit (106) configured to determine a tendency (i.e. process like deposition or cleaning) common to the vacuum pump (10) belonging to a setting group (i.e. a group of pumps, Fig. 8) using an occurrence tendency (crossings) of the first abnormality data (current) detected from the data of the state quantity (instant current) of the vacuum pump (10) belonging to the setting group  (Fig. 8) of the vacuum pump (10).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (2009/0035151) in view of Barros et al. (2018/0286705).

With respect to claim 18, Sugiura et al. teaches all that is claimed in the above rejection of claim 16 including the division unit (the portion of 106) determines a film formation start signal based on a sensor value (i.e. a signal representative of current [0033]), and divides the past target state quantity (i.e. past currents used for the alarm set) of the target vacuum pump (DVP) for each process [0036] based on the film formation start timing as a starting point (i.e. inflow gas during the deposition process) but remains silent regarding a gas sensor configured to measure concentration of specific gas within the vacuum pump.
Barros et al. teaches in [0009] a gas sensor configured to measure concentration of specific gas within a vacuum pump.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Sugiura et al. to include the gas sensor of Barros to provide a start signal when gas is sensed because Barrors teaches such a modification provides precise detecting and determination of gas flow and control in the apparatus, thereby improving the overall manufacturing process of a semiconductor product [0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Catton et al. (2003/0034885) that teaches a gas system having control logic for monitoring pump conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.